

 
 
Prepared by and Return To:
McGuire Woods LLP (DJG)
77W.Wackerflrive, Suite 4l00
Chicago, Illinois 60601-1681
 
 
STATE OF NEW JERSEY
 
COUNTY OF MONMOUTH
 
 
MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS, 
SECURITY AGREEMENT AND
FIXTURE FILING
 


 
COLLATERAL IS OR. INCLUDES FIXTURES
 
 
THIS MORTGAGE, ASSIGNMENT OP LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (the "Security Instrument") is made and entered into as of the 16th day
of November, 2004, which date shall be the effective date of this Security
Instrument, by MONITAL SIGNAL CORPORATION, a New Jersey corporation (the
"Borrower") in favor of LASALLE BANK. NATIONAL ASSOCIATION, a national banking
association, together with its successors arid assigns (the "Lender").
 
 
This Security Instrument secures (i) the obligations of the Borrower under that
certain Revolving Note, executed by the Borrower and the other parties thereto,
of even date herewith, payable to the order of the Lender in the original
principal amount of $30,000,000.00 (such promissory note and all amendments,
renewals, replacements, extensions or other modifications being hereinafter
referred to as the 'Note"); (ii) the performance by the Borrower of its
obligations under the Credit Agreement of even date herewith among the Borrower,
the Lender and the other parties thereto (as amended, modified or restated, the
"Credit Agreement") and under all other Loan Documents (as defined in the Credit
Agreement) executed by the Borrower and the other parties thereto in connection
with the loan evidenced by the Note (the "Loan"); and (iii) the payment by the
Borrower of all other sums, with interest thereon, advanced in accordance with
the Note, the Credit Agreement or any other Loan Document to protect the
security of this Security Instrument.
 
 
    Capitalized terms used, but not defined, herein shall have the meanings
given to such terms in the Credit Agreement. All of the terms, definitions,
conditions and covenants of the Credit Agreement are expressly made a part of
this Security Instrument by reference in the same manner and with the same
effect as if set forth herein at length and any beneficiary of this manner and
with the same effect as if set forth herein at length and any beneficiary of
this Security Instrument is entitled to the benefits of and remedies provided in
the Credit Agreement, the Note and other Loan Documents by and between the
Borrower and the Lender.
 
 
 
W I T N E S SE T H: 
 
 
    The Borrower, in consideration of the indebtedness herein recited,
irrevocably grants, mortgages, conveys and assigns to the Lender and the
Lender's successors and assigns, all of the following described land, real
property interests, buildings, improvements, fixtures, furniture and appliances
and other personal property:
 
 
    (a) All that tract or parcel of land and other real property interests in
MONMOUTH County, New Jersey more particularly described in Exhibit A attached
hereto and made a part hereof (the "Land"), subject to the permitted
encumbrances described in Exhibit B attached hereto and made a part hereof (the
"Permitted Encumbrances"); and
 
 
 
 

--------------------------------------------------------------------------------

 
 
    (b) All buildings, improvements and tenements of every kind and description
now or hereafter erected or placed on the Land (the "Improvements") and all
materials intended for construction, reconstruction, alteration and repair of
such Improvements now or hereafter erected or placed thereon, all of which
materials shall be deemed to be included within the premises hereby conveyed
immediately upon the delivery thereof to the Land, and all Tangible Personalty
(as defined in the Personalty Rider attached hereto and made a part hereof for
all purposes).
 
 
TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, to the Lender and the Lender's
successors and assigns to secure the indebtedness herein recited and upon this
special trust: that should the indebtedness secured hereby be paid according to
the tenor and effect thereof when the same shall be due and payable and should
the Borrower timely and fully discharge its obligations hereunder and under the
other Loan Documents, then the Land, Improvements and Tangible Personalty
(hereinafter collectively referred to as the "Premises" shall be reconveyed to
the Borrower or the title thereto shall be revested according to the provisions
of applicable law.
 
 
As additional collateral and further security for the indebtedness secured
hereby, to the fullest extent permitted by applicable law, the Borrower does
hereby assign to the Lender and grants to the Lender a security interest in: (i)
all of the right, title and interest of the Borrower in and to any and all
Intangible Personalty (as defined in the Personalty Rider attached hereto), and
(ii) any and all escrow accounts, collection accounts or deposit accounts
relating to the Premises now maintained or to be established from time to time
and any and all certificates or instruments purchased with funds deposited in
such account(s), and all renewals of such instruments or certificates and all
replacements therefore, whether in the form of certificates of deposit or other
instruments, notes, securities or accounts (including, without limitation, money
market instruments and accounts) and any other cash or non-cash proceeds of the
principal amount of any of the foregoing, including interest and dividends
thereon, if any, and all proceeds therefrom including, without limitation,
interest or dividends, if any, on the accounts and all certificates,
instruments, notes, securities or accounts. The Borrower agrees to execute and
deliver to the Lender such additional instruments, in form and substance
satisfactory to the Lender, as may hereafter be requested by the Lender to
evidence and confirm said assignment and grant of security interest; provided,
however, that acceptance of any such assignment and grant of security interest
shall not be construed as a consent by the Lender to any of the foregoing or to
impose upon the Lender any obligation with respect thereto.
 
 
As part of the consideration for the indebtedness secured hereby, the Borrower
hereby absolutely and unconditionally assigns and transfers to the Lender and
grants to the Lender a security interest in any and all leases and other
occupancy or use agreements (whether oral or written) now existing or hereafter
made and affecting the Premises as such leases and other agreements may have
been, or may from time to time be hereafter, modified, extended and renewed,
with all the security deposits, rents (including, without limitation, room rents
and room revenues, if any), issues, profits, revenues and other income of the
Premises from time to time accruing therefrom (the "Rents and Profits"), and the
acceptance of this assignment and the collection of the Rents and Profits or the
payments under the leases hereby assigned shall not constitute a waiver of any
rights of the Lender under the terms of the Loan Documents. So long as there
shall exist no Event of Default (as defined in the Credit Agreement), the
Borrower shall have the right under a license granted hereby (but limited as
provided elsewhere in this Security Instrument and in the Credit Agreement) to
collect upon, but not more than two months prior to accrual, all of said Rents
and Profits, arising from or out of such leases and other agreements or any
modifications, renewals or extensions thereof, or from or out of the Premises or
any part thereof, and the Borrower shall receive such Rents and Profits, as a
trust fund to be applied, and the Borrower hereby covenants to so apply same, to
the payment of taxes and assessments upon the Premises before penalty or
interest are due thereon, to the cost of such insurance and of such maintenance
and repairs as is required by the terms of the Security Instrument and Credit
Agreement, to the payment of Operating Expenses (as defined in the Credit
Agreement), and to the payment of interest and principal and other amounts
becoming due on the Loan or under the Loan Documents, before using any part of
the same for any other purposes.
 
 
2

--------------------------------------------------------------------------------

 
 
 
All the Tangible Personalty which comprises a part of the Premises shall, as far
as permitted by applicable law, be deemed to be affixed to the Land and conveyed
therewith. As to the balance of the Tangible Personalty and the Intangible
Personalty, this Security Instrument shall be considered to be a security
agreement which creates a security interest in such items for the benefit of the
Lender, and in any and all proceeds of such collateral. In that regard, the
Borrower grants to the Lender all of the rights and remedies of a secured party
under the laws of the state in which the Premises is located.
 
 
The Borrower covenants, warrants, represents and agrees as follows:
 
 
1.     Amount Secured. This Security Instrument secures all present and future
loan disbursements made by the Lender under the Note, and all other sums from
time to time owing to the Lender by the Borrower under the other Loan Documents,
including, without limitation, sums advanced in accordance herewith to protect
the security of this Security Instrument. The original principal amount secured
hereby is $30,000,000.00.
 
2.     Acceleration; Foreclosure. Upon the occurrence of an Event of Default,
the Lender, at the Lender's option, may declare the entire balance of the Loan,
including all accrued interest, to be immediately due and payable without
further demand and may foreclose the lien of this Security Instrument by
judicial proceeding and may pursue any other remedies permitted by applicable
law or provided herein or in any of the other Loan Documents. The Lender shall
be entitled to collect all fees, costs and expenses incurred in pursuing such
remedies, including, but not limited to, reasonable attorney's fees, costs of
documentary evidence, abstracts and title reports. With respect to provisions
for acceleration of the entire unpaid principal balance plus all accrued
interest and charges under the Loan as set forth in the Loan Documents, the
Borrower acknowledges that: (i) such additional rate is a material inducement to
the Lender to make the Loan; (ii) the Lender would not have made the Loan in the
absence of the agreement of the Borrower to pay such additional rate: (iii) such
additional rate represents compensation for increased risk to the Lender that
the Loan will not be repaid; and (iv) such rate is not a penalty and represents
a reasonable estimate of (a) the cost of the Lender in allocating its resources
(both personnel and financial) to the ongoing review, monitoring, administration
and collection of the loan and (b) compensation to the Lender for losses that
are difficult to ascertain notwithstanding anything contained herein or the
other Loan Documents to the contrary.
 
3.    Rights Upon Event of Default. Upon the occurrence of any Event of Default,
the Lender, immediately and without additional notice and without liability
therefor to the Borrower, except for willful misconduct, may, in accordance
with, and subject to, the terms and conditions of the Credit Agreement, do or
cause to be done any or all of the following: (a) take physical possession of
the Premises; (b) exercise its right to collect the Rents and Profits; (c) enter
into contracts for the repair and maintenance of the Improvements thereon; (d)
expend Loan funds and any Rents and Profits for payment of any taxes, insurance
premiums, assessments and charges for repair and maintenance of the
Improvements, preservation of the lien of this Security Instrument and
satisfaction and fulfillment of any liabilities or obligations of the Borrower
arising out of or in any way connected with the use, repair or maintenance of
Improvements on the Premises whether or not such liabilities and obligations in
any way affect, or may affect, the lien of this Security Instrument; (e) enter
into leases demising the Premises or any part thereof, pay any leasing
commissions in connection therewith, and make arrangements with tenants with
respect to tenant improvements, moving costs, and other concessions, all as the
Lender may elect in its sole and absolute discretion; (f) take any steps to
protect and enforce the specific performance of any covenant, condition or
agreement in the Note, this Security Instrument, the Credit Agreement, or the
Other Loan Documents, or to aid in the execution of any power herein granted;
(g) take such steps to protect and enforce the specific performance of any
covenant. condition or agreement as to the Intangible Personalty; and (h)
generally, supervise, manage and contract with reference to the Premises as if
the Lender were an equitable owner of the Premises, and upon such terms and
conditions as the Lender may elect in its sole and absolute discretion.
Notwithstanding the occurrence of an Event of Default or acceleration of the
Loan, the Lender shall continue to have the right to pay money, whether or not
Loan funds, for the purposes described in the Credit Agreement, and all such
sums and interest thereon shall be secured hereby. The Borrower also agrees that
any of the foregoing rights and remedies of the Lender may be exercised at any
time independently of the exercise of any other such rights and remedies, and
the Lender may continue to exercise any or all such rights and remedies until
the Event of Default is cured or until foreclosure and the conveyance of the
Premises to the high bidder or until the Loan is otherwise satisfied or paid in
full.
 
 
 
3

--------------------------------------------------------------------------------

 
 
4.     Rents and Profits.
 
(a)     Collection. The Borrower hereby authorizes the Lender, by its employees
or agents, at its option, after the occurrence of an Event of Default, with or
without notice to or demand on the Borrower, to terminate the aforesaid license
granted to the Borrower to collect said Rents and  Profits, and to enter upon
the Premises, and to collect, in accordance with the Credit Agreement and in the
name of the Borrower or in its own name, as assignee, the Rents and Profits
accrued but unpaid and in arrears at the date of said Event of Default as well
as the rents thereafter accruing and becoming payable during the period of the
continuance of such Event of Default or any other Event of Default; and to this
end; the Borrower further agrees that it will facilitate in all reasonable ways
the Lender's collection of said Rents and Profits, and will, upon request by the
Lender, execute a written notice to each tenant directing the tenant to pay rent
to the Lender. Upon such entry, the Lender shall be authorized, but not
obligated, to take over and assume the control, care, management, operation,
repair and maintenance of the Premises and to perform such other acts as the
Lender in its sole and absolute discretion may deem proper, and to expend such
sums out of the income of the Premises as may be needful in connection therewith
(including the right to effect new leases, to cancel or surrender existing
leases, to evict tenants, to bring or defend any suits in connection with the
possession of any portion of the Premises in its own name or the Borrower's
name, to alter or to amend the terms of existing leases, to renew existing
leases, and to make concessions to the tenants). The Borrower hereby releases
all claims against the Lender arising out of such management, operation, repair
and maintenance, excepting the liability of the Lender to account as hereinafter
set forth, and except claims arising from the willful misconduct of the Lender.
 
(b)     Indemnity. Unless and until the license granted to the Borrower in this
Security Instrument to collect the Rent and Profits is terminated and the Lender
physically enters the Premises as described herein, in person or by agent
(provided that a receiver appointed by a court shall not be deemed to be an
agent of the Lender), the Lender shall not be obligated to perform or discharge
any obligation or duty to be performed or discharged by the Borrower under any
of said leases, and the Borrower hereby agrees to indemnify the Lender for and
to save it harmless from, any and all liability arising from any of said leases
or from this assignment, and this assignment shall not place responsibility for
the conduct, care, management, or repair of the Premises upon the Lender; or
make the Lender responsible or liable for any negligence in the management,
operation, upkeep, repair or control of said Premises resulting in loss or
injury to, or death of, any invitee, tenant, licensee, employee or stranger
and/or damage to, or destruction of, the Premises.
 
5.     Appointment of Receiver. Upon the occurrence of an Event of Default, the
Lender shall be entitled, without additional notice and without regard to the
adequacy of any security for the Loan or the solvency of any party bound for its
payment, to seek the appointment of a receiver to take possession of and to
operate the Premises, and to collect the Rents and Profits, all expenses of
which shall be added to the Loan and secured hereby.
 
6.     Waivers. No waiver of any Default Condition or Event of Default shall at
any time thereafter be held to be a waiver of any rights of the Lender stated
anywhere in the Note, this Security Instrument, the Credit Agreement or any of
the other Loan Documents, nor shall any waiver of any prior Default Condition or
Event of Default operate to waive any subsequent Default Condition and/or Event
of Default. All remedies provided in this Security Instrument, in the Note, in
the Credit Agreement and in the other Loan Documents are cumulative and may, at
the election of the Lender, be exercised alternatively, successively, or in any
manner and are in addition to any other rights provided by applicable law.
 

 
4

--------------------------------------------------------------------------------

 

7.     Terms. The singular used herein shall be deemed to include the plural;
the masculine deemed to include the feminine and neuter; and the named parties
deemed to include their heirs, successors and assigns, provided that nothing
herein shall be construed to authorize or permit the Borrower to make or effect
any transfer of any interest in or with respect to the Borrower or the Premises
which is not permitted under the Loan Documents. The term "Lender" shall include
any payee of the indebtedness hereby secured or any transferee thereof whether
by operation of law or otherwise.
 
8.     Notices. All notices and other communications shall have been duly given
and shall be effective (i) when delivered, (ii) when transmitted via telecopy
(or other facsimile device) to the number set forth below, (iii) on the day
following the day on which the same has been delivered prepaid to a reputable
national overnight air courier service, or (iv) on the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address set forth
below, or at such other address as such party may specify by written notice to
the other party hereto. No notice of change of address shall be effective except
upon actual receipt. This Section shall not be construed in any way to affect or
impair any waiver of notice or demand provided in any other Loan Document or to
require giving of notice or demand to or upon any Person in any situation or for
any reason.
 
 


 
 
 
If to Borrower:
 
 
Monital Signal Corp.
2210 Landmark Place
Wall Township, NJ 08736 
Attn: Thomas J. Few, President
Telephone: (866) 476-9478
Telecopy (800) 952-6577
 
If to the Lender:
 
 
LaSalle Bank National Association
135 South LaSalle Street
Chicago, Illinois 60693
Attn: Jessica Richardson
Telephone: (312) 904-7609
Telecopy: (312) 904-6353
 
With a copy to:
 
 
McGuire Woods LLP
77 West Wacker Drive
Chicago, Illinois 60601
Attn: Donald J. Gibson, Jr.
Telephone: (312) 750-8918
Telecopy: (312) 920-6592
 



 
5

--------------------------------------------------------------------------------

 

 
The parties hereto agree that any notice sent to the Borrower at its address set
forth herein (or designated in accordance with this Section) shall be deemed
notice to all general partners or members of the Borrower, if any. Personal
delivery to a party or to any officer, partner, member, agent or employee of
such party at its address herein shall constitute receipt. Rejection or other
refusal to accept or inability to deliver because of changed address of which no
notice has been received shall also constitute receipt.
 
9.     Greater Estate. In the event that the Borrower is the owner of a
leasehold estate with respect to any portion of the Premises and, prior to the
satisfaction of the indebtedness secured hereby and the cancellation of this
Security Instrument of record, the Borrower obtains a fee estate in such portion
of the Premises, then, such fee estate shall automatically, and without further
action of any kind on the part of the Borrower, be and become subject to the
security lien of this Security Instrument.
 
10.    Imposition of Tax. In the event of the passage of any state, federal,
municipal or other governmental law, order, rule or regulation, in any manner
changing or modifying the laws now in force governing the taxation of debts
secured by mortgages or the manner of collecting taxes so as to affect adversely
the Lender, the Borrower will promptly pay any such tax on or before the due
date thereof; and if the Borrower falls to make such prompt payment or if any
such state, federal, municipal or other governmental law, order, rule or
regulation prohibits the Borrower from making such payment or would penalize the
Lender if the Borrower makes such payment, then the entire balance of the Loan
shall become due and payable upon demand at the sole option of the Lender.
 
11.    Heading, The captions and headings herein are inserted only as a matter
of convenience and for reference and in no way define, limit, or describe the
scope of this Security Instrument nor the intent of any provision hereof:
 
12.    General Provisions. A determination that any provision of this Security
Instrument is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Security Instrument to any Person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other Persons or circumstances: This Security
Instrument may not be amended except in a writing specifically intended for such
purpose and executed by the party against whom enforcement of the amendment is
sought. The holder of this Security Instrument may, from time to time, sell or
offer to sell the Loan, or any interests therein, to one or more transferees,
assignees or participants and is hereby authorized to disseminate any
information it has pertaining to the Loan, including, without limitation, any
security for this Security Instrument and credit information on the Borrower,
any of its principals and any Borrower Principal (as defined in the Credit
Agreement), to any such transferee, assignee or participant or prospective
transferee, assignee or participant, and to the extent, if any, specified in any
such transfer instrument, assignment or participation, and such transferee,
assignee or participant shall have the rights and benefits with respect to this
Security Instrument and the other Loan Documents as such Person would have if
such Person were the Lender hereunder. The Borrower warrants and represents to
the Lender and all other holders of this Security Instrument that the Loan is
and will be for business or commercial purposes only and not primarily for
personal, family, or household use. The terms, provisions, covenants and
conditions hereof shall be binding upon the Borrower and the heirs, devisees,
representatives, successors and assigns of the Borrower, provided that nothing
herein shall be construed to authorize or permit the Borrower to make or effect
any transfer of any interest in or with respect to the Borrower or the Premises
which is not permitted under the Loan Documents.
 
 
6

--------------------------------------------------------------------------------

 
 
13.     WRITTEN AGREEMENT.
 
    (a)  THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE LENDER SHALL BE
DETERMINED SOLELY FROM THIS WRITTEN SECURITY  INSTRUMENT AND THE OTHER LOAN
DOCUMENTS, AND ANY PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE LENDER AND THE
BORROWER CONCERNING THE SUBJECT MATTER HEREOF AND OF THE OTHER LOAN DOCUMENTS
ARE SUPERSEDED BY AND MERGED INTO THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS.
 
    (b) THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS MAY NOT BE VARIED
BY ANY ORAL AGREEMENTS OR DISCUSSIONS THAT OCCUR BEFORE, CONTEMPORANEOUSLY WITH,
OR SUBSEQUENT TO THE EXECUTION OF THIS SECURITY INSTRUMENT OR THE LOAN
DOCUMENTS.
 
    (c) THIS WRITTEN SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENTS BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
14.     WAIVER OF JURY TRIAL. THE LENDER AND THE BORROWER HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THESUBJECT MATTER OF THIS
SECURITY INSTRUMENT. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY
MADE BY THE LENDER AND THE BORROWER, AND THE LENDER AND THE BORROWER ACKNOWLEDGE
THAT NO PERSON ACTING ON BEHALF OF ANOTHER PARTY TO THIS AGREEMENT HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. THE LENDER AND THE BORROWER FURTHER ACKNOWLEDGE
THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED)
IN THE SIGNING OF THIS SECURITY INSTRUMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE
HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 

 
7

--------------------------------------------------------------------------------

 

 
    IN WITNESS WHEREOF, the Mortgagor has executed this Security Instrument
effective as of the date first above written.
 
                                    MORTGAGOR:
 
 
                                    MONITAL SIGNAL CORPORATION, a
                                    New Jersey corporation,
 
 


 
                                    By: /s/ Thomas J. Few   
                                    Name: Thomas J. Few   
                                    Title: President    
 
 
STATE OF New Jersey
COUNTY OF Bergen
 
 
BE IT REMEMBERED, that on the 16th day of November, 2004, in the County and
State aforesaid, before me, the subscriber, a notary public authorized to
acknowledgments and proofs in said County and State, personally appeared Thomas
J. Few , who I am satisfied is the person who signed the within instrument as
the President of MONITAL SIGNAL CORPORATION, a New Jersey corporation, and who
executed the foregoing instrument and acknowledged to my satisfaction that be
signed and delivered the same as such President said corporation as the
voluntary act and deed of the corporation which act was duly authorized by
proper resolutions of its Board of Directors, for the uses and purposes therein
expressed.
 
 
Witness my hand and official seal this 16th day of November, 2004.
 
 
/s/ Jamie A. Kulin   
NOTARY PUBLIC
 
 
NOTARY PUBLIC OF NEW JERSEY
MY COMMISSION EXPIRES MAR. 19,2006
 

 
8

--------------------------------------------------------------------------------

 

 
PERSONALLTY RIDER 
 
 
(Retail Industrial/Office/MultifamiIy)
 
 
The term "Intangible Personally"as used herein shall mean any and all present
and future accounts, general intangibles, instruments, inventory, documents and
chattel paper, all returned, rejected or repossessed goods, the sale or lease of
which shall have given or shall give rise to an account or chattel paper, and
all books and records in whatever media (paper, electronic or otherwise)
recorded or stored, with respect to the foregoing and all equipment and general
intangibles necessary or beneficial to retain, access and/or process the
information contained in those books and records, now or hereafter affecting or
relating to the Premises or any part thereof, and all proceeds or products
thereof, including without limitation, (i) all leases (including equipment
leases), rental agreements, sales contracts, management contracts, franchise and
related agreements, construction contracts, architects' contracts, technical
services agreements, licenses and permits, (ii) all receivables, customer
obligations, installment payment obligations and other obligations now existing
or hereafter arising or created out of the sale or lease of property or
rendering of services by the Borrower in its business of ownership and operation
of the Premises or acquired from others including, without limiting the
generality of the foregoing, from rental of rooms, halls, stores, offices,
exhibit or sales space of every kind, license, lease and concession fees and
rentals, health club membership fees, food and beverage, whole and retail sales
of merchandise, service charges, and proceeds, if any, from business
interruption or other loss of income insurance, (iii) all of the Borrower's
right, title and interest in all royalties, license fees and other income or
proceeds derived from trademarks, trademark applications, the registration
therefor, the good will of the business symbolized by the same, now or hereafter
filed, owned or acquired.
 
 
The term "Tangible Personalty" as used herein shall mean any and all fixtures,
equipment, furnishings and other articles of personal property now or hereafter
owned by the Borrower and attached to or contained in and used in connection
with the Land and Improvements including, but not limited to, all furniture,
furnishings, apparatus, machinery, equipment, motors, boilers, buildings,
materials appliances, fire prevention and extinguishing apparatus, security arid
access control apparatus, trash receptacles, bath tubs, water heaters, water
closets, sinks, dishwashers, disposals, washers, dryers, elevators, fittings,
radiators, ranges, refrigerators, awnings, storm windows, storm doors, shades,
screens, blinds, curtains and curtain rods, mirrors, cabinets, paneling, rugs,
pictures, antennas, satellite dishes and systems, telecommunications systems
(including, without limitation, equipment, facilities and devices), trees,
plants, carpeting, office equipment and other furnishings and all plumbing,
heating, lighting, cooking, laundry, ventilating, refrigerating, incinerating,
trash compacting, air-conditioning and sprinkler equipment, telephone systems,
televisions and television systems, audio and video systems (including, without
limitation, equipment, facilities and devices), fitness and exercise equipment,
computer systems and fixtures and appurtenances thereto and all renewals or
replacements thereof or articles in substitution thereof, whether or not the
same are or shall be attached to the Land and Improvements in any manner, and
all proceeds and products of any of the foregoing
 

 
9

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
 
Legal Description
 
 
ALL that certain lot parcel or tract of land, situate and lying in the Township
of Wall, County of Monmouth, State of New Jersey, and being more particularly
described as follows:
 
 
BEING known and designated as Lot 36 in Block 819 on a certain Map entitled:
"Final Map of Wall Office and Industrial Campus, in the Township of Wall,
Monmouth County, New Jersey", filed in the Monmouth County Clerk's Office on May
1, 1987 as Map No. 216-30.
 
 
BEGINNING at a point on the southeasterly street line of Landmark Place (50 feet
wide), where the same is intersected by the division line between Lots 35 and 36
in Block 819, as shown on the aforementioned Filed Map 2 16-30, which point is
distant southwesterly 240.00 feet along the same from its intersection with the
southwesterly street line of Monmouth County Highway Route 524, if both street
lines were extended to intersect; thence from said Point of Beginning:
 
 
(1)     South 59 degrees 13 minutes 55 seconds East, along the division line of
Lots 35 and 36, 460.00 feet to a point; thence
 
 
(2)     South 72 degrees 35 minutes 50 seconds West, along the division line of
Lots 36 and 37, 451.14 feet to a point on the northeasterly street line of
Landmark Place; thence
 
 
(3)     North 17 degrees 24 minutes 10 seconds West along the said street line
of Landmark Place, 79.46 feet to a point; thence
 
 
(4)     Continuing along the said street line of Landmark Place on the are of a
curve bearing to the right having a radius of 300.00 feet an arc distance of
252.22 feet in a generally  northeasterly direction; thence
 
 
(5)     North 30 degrees 46 minutes 05 seconds East, still continuing along the
said street line of Landmark Place, 59.63 feet to the Point or Place of
BEGINNING.
 
 
The above description being drawn in accordance with a survey prepared by MI
County Surveying dated September 2, 1997.
 
 
FOR INFORMATIONAL PURPOSES ONLY: "In compliance with Chapter 157, Laws of 1977,
premises herein is Lot(s) 36 in Block 819 on the Township of Wall Tax Map."
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
 
Permitted Encumbrances
 
 
100 foot setback line as shown on filed map No. 216-30.
 
 
Subject to utility right of way, as set forth in Deed Book 4791, page 942; Deed
Book 5133, page 830 and Deed Book 5220, page 356.
 
 


 
 
[Lien of the Second Lien Noteholders.]
 
 


 


